  
   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

pocorn sss n snes ne sss ss esss secs secs sss ss x OCT 2
MEMORANDUM DECISI
AND ORDER

IN RE: FRED H. SIEMON :
20 Civ. 7508 (GBD)

a a ey xX

GEORGE B. DANIELS, United States District Judge:

Debtor-Appellant, Siemon, has filed a motion seeking appointment of pro bono counsel. The
factors to be considered in ruling on an indigent litigant’s request for counsel include the merits of
the case, the party’s efforts to obtain a lawyer, and the ability of the party to gather the facts and
present the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir.
1989); Hodge vy. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits are “[t]he
factor which command[s] the most attention.” Cooper, 877 F.2d at 172. Indeed, before receiving
appointed counsel, indigent civil litigants must “first pass the test of likely merit.” /d. at 173. After
review of Siemon’s initial filing (Appeal from an ORDER from the Bankruptcy Court, SDNY, at
ECF No. 9) he has failed to satisfy that requirement. Accordingly, his application for the
appointment of pro bono counsel is DENIED.

Siemon is reminded that he may seek assistance from the New York Legal Assistance Group.
Additional information can be found online at nylag.org; by calling 212-613-5000; or by emailing
info@nylag.org. In addition, the United States District Court for the Southern District of New York
has a Pro Se Intake Unit with information to assist individuals who are representing themselves in

the Southern District without the assistance of an attorney. Additional information can be found

 
Case 1:20-cv-07508-GBD Document 11 Filed 10/29/20 Page 2 of 2

online at  nysd.uscourts.gov/prose; by calling at 212-805-0175; or emailing

Temporary_Pro_Se_Filing@nysd.uscourts.gov.

Dated: New York, New York
October 29, 2020
SO ORDERED.

eHORG B. DANIELS
nited States District Judge

 

 

 

 
